DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s Amendment filed on February 12, 2021.  Claim 1-12 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pat. Pub. No. 2016/0205705) in view of Yi et al (US Pat. Pub. No. 2020/0274651).

Regarding claim 1, Chen discloses a communication device used as a first communication device in a wireless communication system including the first communication device (fig. 3 [base station 2]), a second communication device (fig. 3 [base station 1]) communicating with the first communication device, and a user equipment communicating (fig. 3 [UE]) with the first communication device, the communication device comprising: a processor that acquires a parameter used for performing a random access procedure from the second communication device (see at least paragraph and fig. 3 [503] discloses that base station 2 is receiving a dedicated random access preamble index); and a transmitter coupled to the processor that transmits, in the case of receiving a random access preamble indicated by the parameter from the user equipment in a random access channel indicated by the parameter (see at least paragraph and fig. 3 [505] discloses that base station 2 is receiving a dedicated random access preamble from user equipment (UE) on a channel), information indicating that the random access preamble has been received from the user equipment to the second communication device (see at least paragraph and fig. 3 [508] discloses that base station 2 transmits notification). 
Chen fails to explicitly disclose wherein the first communication device includes a layer function different from the second communication device.  However, in the same field of endeavor, Yi et al discloses wherein the first communication device includes a layer function different from the second communication device (paragraphs 18-19 and 175 DU and CU with different layer).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Yi et al. into the system of Chen for purpose of BS efficiently receives/transmits control information using the limited radio resources needed.
Regarding claim 2, Chen discloses the parameter includes information indicating a dedicated preamble allocated to a specific user equipment and a predetermined timer value (see at least paragraph 170 and 176), and wherein, in the case of receiving a dedicated preamble allocated to the specific user equipment before the predetermined timer value expires, the transmitter transmits information indicating that the dedicated preamble allocated to the specific user equipment has been received from the specific user equipment to the second communication device (see at least paragraph 175-176). 
Regarding claim 3, Chen discloses the parameter includes information related to the number of times a specific type of user equipment is to repetitively transmit the random access preamble, and wherein, in the case of having received the random access preamble for the number of times the random access preamble is to be repetitively transmitted from the specific type of user equipment, the transmitter transmits information indicating that the random access preamble has been received from the user equipment to the second communication device (see at least paragraph 172-173). 
Regarding claim 4, Chen discloses the information indicating that the random access preamble has been received from the user equipment includes an ID of the random access preamble and information indicating a transmission timing to be instructed to the user equipment (see at least paragraph 173-174). 
Regarding claim 5, Chen discloses wherein, in the case of receiving the random access preamble indicated by the parameter from the user equipment in the random access channel indicated by the parameter, the transmitter transmits to the second communication device, instead of the information indicating that the random access preamble has been received from the user equipment, information indicating the radio resource through which Message 3 is to be transmitted from the user equipment, and transmits to the user equipment a random access response message including the information indicating the radio resource through which Message 3 is to be transmitted (see at least paragraph 179-181). 
Regarding claim 6, Chen discloses a random access control method executed by a communication device used as a first communication device (fig. 3 [base station 2]) in a wireless communication system including the first communication device, a second communication device (fig. 3 [base station 1]) communicating with the first communication device, and a user equipment (fig. 3 [UE]) communicating with the first communication device, the random access control method comprising: acquiring a parameter used for performing a random access procedure from the second communication device (see at least paragraph and fig. 3 [503] discloses that base station 2 is receiving a dedicated random access preamble index); and transmitting, in the case of receiving a random access preamble from the user equipment in a random access channel indicated by the parameter (see at least paragraph and fig. 3 [505] discloses that base station 2 is receiving a dedicated random access preamble from user equipment (UE) on a channel), information indicating that the random access preamble indicated by the parameter is received from the user equipment to the second communication device (see at least paragraph and fig. 3 [508] discloses that base station 2 transmits notification). 
Chen fails to explicitly disclose wherein the first communication device includes a layer function different from the second communication device.  However, in the same field of endeavor, Yi et al discloses wherein the first communication device includes a layer function different from the second communication device (paragraphs 18-19 and 175 DU and CU with different layer).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above-mentioned feature as taught by Yi et al. into the system of Chen for 
Regarding claims 7-12, see above rejection claims 3-5.
Response to Arguments
Applicant's arguments, filed on February 12, 2021, with respect to claims 1 and 6 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 1 and 6.  See the above rejection of claims 1-12 for the relevant citations found in Chen and Yi et al disclosing the limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.